           Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 1 of 15




            United States v. Elizabeth Holmes & Ramesh Balwani, CR 18-258 EJD (N.D. Cal.),
               Supplement to Expert Report of Stephen Master, MD, PhD, FCAP, FAACC

                                            June 18, 2021

I. Overview and Summary
        I have been retained by the United States Attorney’s Office (USAO) to provide expert
testimony in this matter. On March 6, 2020, based on information that I received from the
USAO and my knowledge and expertise in the fields of Clinical Laboratory Medicine, Clinical
Chemistry, and PathoIogy, I provided an expert report addressing whether Theranos was
market ready and able to produce accurate and reliable fingerstick results for a variety of tests.
Based on a review of available data, I concluded that Theranos did not meet this standard for
Vitamin D, chloride, potassium, bicarbonate, cholesterol and sodium; further, I indicated that
there were substantial questions about their ability to provide patient-appropriate results for
calcium, HIV, HbA1c, and hCG. I based these conclusions on my review of data such as quality
control information obtained by CMS, information regarding distributions of test results
obtained from patient samples, Theranos validation documents, and customer complaints. I
reached my conclusions using the same analytical approaches that I would use in my own
professional practice of Laboratory Medicine. In reporting my conclusions, I also stated that I
reserve the right to supplement or revise my initial report based on additional information
received.
        I have subsequently received access to significant additional information in the form of
Theranos’ responses to CMS (which included substantial quality control data—hereafter
abbreviated “QC” data—that document the performance of their assays in clinical practice) and
a set of Theranos validation documents that were provided to Walgreens1. These types of
documents are exactly the types of reports and data that I review on a regular basis in my own
professional practice and use to determine whether assays are appropriate for patient care.
        I understand the Defendant has moved to exclude my testimony, and the Court seeks
additional information about my methodology and conclusions. In preparation for the Daubert
hearing, I present this supplemental report to further clarify reasoning and methodology that I
applied to reach my conclusions. Additionally, I have provided information based on the
additional data I have had the opportunity to review since my previous report. Having
reviewed these new data, I agree with the conclusions of my previous report, and in fact
believe that I have even stronger evidence to support key claims of that initial report. I
conclude that a broad array of Theranos assays, including all assays run on the Theranos 3.5
platform, were unsuitable for clinical use. I look forward to communicating this and answering
questions during the Daubert hearing.

1
    See Attachment I


                                                  1
         Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 2 of 15




II. Methodology and reasoning
         As I outlined in my initial report, accuracy and precision are key metrics which a clinical
laboratorian uses to assess the quality of a test. In my professional practice, where I am
responsible for ensuring that our own tests are appropriate for patient care, I regularly review
data exactly like the data contained in the CMS response and Theranos validation documents in
order to determine if assays are appropriately accurate and reliable for patient care. Even
without physically seeing an instrument, such reports allow me to determine, in my own
practice of laboratory medicine, whether an assay meets appropriate criteria. In addition to
accuracy and precision, concepts such as linear correlation (discussed below) and appropriate
thresholds of error are the universally accepted concepts within my field for determining such
appropriateness.
         In my earlier report, I described the concept of total allowable error (TEa). By combining
the degree of inaccuracy (bias) and imprecision into a single number representing total
analytical error, it is possible to determine whether that error lies within a boundary of
acceptability (the TEa). There are two typical ways in which one can use TEa within a clinical
laboratory. First, since a result that is further away from the “true” value than the TEa counts
as a failure of the assay/medical error, it is possible to enumerate how often such failures
occur. Such failure rates can be expressed as “sigma metrics”, which express the degree to
which a process is well-controlled. Sigma statistics were first introduced into laboratory
medicine in the early 1970s in a paper by Dr. James Westgard, the leading authority on
laboratory quality control and creator of the “Westgard rules” (quality control rules that are
widely used in lab medicine, including by Theranos); thus, they have a long and well-established
role in laboratory medicine analytics (for a brief overview, see the article by Westgard and
Westgard that is hosted on the web site of the American Association for Clinical Chemistry 2).
Although “six-sigma” performance is typically the desired goal, expert opinion within laboratory
medicine designates a process with an initial sigma score >5 as “excellent”, >4 as “good”, and
so on, with 2-3 being considered “poor” and <2 being considered “unacceptable” 3. Sigma
scores may be calculated using the accuracy and precision data from an assay. 4
         The second way in which one can use TEa within a clinical laboratory is to determine
whether a given laboratory test will successfully pass the CLIA-mandated proficiency testing
(PT), where a correct score of 80% is required and the TEa is set either by overall national
performance by laboratories or, in some cases, by mandated maxima within CLIA itself. It is
worth noting that the CLIA-mandated limits, first established in 1992, are widely considered to



2
  https://www.aacc.org/cln/articles/2013/september/total-analytic-error.
3
  Westgard, S, Clinics in Laboratory Medicine, 2013 33(1), pp. 41-53.
4
  For an example applying sigma metrics to a commercial laboratory platform, see e.g. Westgard S et al, Clinical
Biochemistry, 2017 50(18), pp. 1216-1221.


                                                         2
           Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 3 of 15




be excessively lenient targets that do not necessarily reflect current best practices in laboratory
medicine.
         An appropriate way to determine the relationship between TEa, accuracy, and precision
has also been clearly laid out by Dr. Westgard, who recommends estimating error using a
specific formula (Bias+2*CV) that ensures that a value only exceeds the TEa by chance 1 in
every 20 times (i.e. a 95% pass rate) 5. In this case, if the TEa is set using proficiency testing (PT)
guidance boundaries, an assay should easily receive the mandated 80% passing score.
Interestingly, however, Theranos consistently used a more lenient formula (Bias+CV) to assess
the performance of their assays against their own self-declared total allowable error values. If
Theranos ran, for example, 15 different assays that each performed at the limits of their criteria
for acceptability, we would expect that (by chance) 2-3 of these assays would fail proficiency
testing during each PT challenge (assuming that PT was appropriately performed at a stringency
that is comparable to mandated testing criteria). This nonstandard assessment of acceptable
assay performance appears throughout Theranos assay validation documents, as well as in their
response to the CMS inspection.
         Another concept relevant to my discussion is the linear correlation coefficient, which is
expressed as a single number (“R2”). Briefly, when R2 = 1, this reflects a perfectly “straight-line”
relationship between two methods (e.g. an accepted predicate method and a second method
that is under investigation); conversely, when R2 = 0, there is no (linear) relationship at all
between results from the two methods. The higher the R2 (correlation coefficient), the better.
It is normal practice in the field of laboratory medicine to calculate this relationship for every
quantitative method comparison, and only under special circumstances would one see an R2
less than ~0.90 (in my experience, 0.98 or higher is more typical for chemistry analytes).
         All of the metrics I have described (accuracy, precision, TAe, sigma value, and
correlation coefficient) are uncontroversial, accepted ways to assess assay quality within the
routine practice of laboratory medicine. I would note that other means of assessment (such as
reliance on customer complaints) that I used in the original report but do not discuss in this
supplement are part of my regular practice of laboratory medicine, and I am happy to elaborate
on this point in the context of the upcoming hearing.

III. Assessments of Individual Assays
Summary of methodology
         I have reviewed the documents provided to me using the same analytical approaches
(described above) that are commonly used within my field. The issues that I raise in this report
are precisely the types of issues that I would raise (if they existed), where appropriate, with
assays in my own laboratory. I have divided this assessment into two sections: one relating to


5
    https://www.aacc.org/cln/articles/2013/september/total-analytic-error


                                                         3
        Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 4 of 15




assays discussed in my original report, and another in which I utilize the newly available
documents in order to review additional assays performed on the Edison 3.5. This is an
important addition, because I did not have access to these documents when I produced my
original report. Further, these additions provide important additional evidence about
systematic problems with Edison testing, which I concluded in my original report but which was
called into question in the Defense motion to exclude my testimony.
        In order to assess these assays in an unbiased manner using the criteria that Theranos
themselves provided, I have calculated sigma performance values based on the company’s own
stated TEa, bias, and imprecision. Except where noted, I am not in this section making specific
claims about the stringency (low or high) of the company’s TEa with respect to medical
appropriateness, but rather highlighting the performance of Theranos assays when assessed on
their own terms. Also, in the interest of space, the following assessments summarize selected,
notable points rather than describing all problems identified with the assays. I have omitted a
number of additional details regarding problems that exist with respect to analyte stability and
equivalence of plasma vs. serum.

Opinions regarding assays discussed in the original report
hCG
        For this and other Edison 3.5 assays, I calculated a sigma value using the TEa, bias
(accuracy), and %CV (precision) documented explicitly by Theranos in either the validation
documents or in their response to CMS. I calculated the sigma value using the formula
sigma=(%TEa – %bias)/%CV, which is the accepted formula for this calculation. Using the
appropriate values from the Theranos hCG documentation, I determined that the sigma value
at the low end of this assay is 1.00, and the signal value in the medium range of the assay is
1.77; both of these are in the “unacceptable” range 6. Theranos also provided accuracy and
precision data for an updated version of the cartridge; unfortunately, the sigma value at the
low end was worse, with a value of 0.54 sigma.

Vitamin D
        I have previously noted the lack of precision in the Theranos Vitamin D assay as
identified by the CMS review of QC records. My own review of the provided QC shows that it
exhibited excessive variability, and in some cases the “acceptable” range for QC spans a range
from a value of zero all the way into the upper part of the vitamin D “normal” (not high) range.
        Much of my prior critique of the Vitamin D assay performance focused on the extremely
high (in some cases, >60%) CV. I have reviewed Theranos’ response to CMS, in which they claim
that their precision is better than what CMS identified and meets criteria for acceptability.

6
 As described earlier, I am taking this terminology regarding acceptability directly from commonly accepted
sources, including Westgard, S, Clinics in Laboratory Medicine, 2013 33(1), pp. 41-53


                                                        4
       Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 5 of 15




However, even accepting their own numbers and TEa target (noting that, based on a review of
the QC traces, I have not changed my opinion that the precision of this assay is inadequate), I
calculate the sigma value for this assay as 1.47, which is in the “unacceptable” range.

Potassium
        The Theranos validation report shows that the company failed to meet its own criteria
for acceptable bias at medical decision points when comparing venous vs. capillary blood
measurements. Interestingly, a closer examination of these data show that greater than one
out of every 20 samples (6.2%) that were measured within the normal range by the FDA-
approved, predicate method on a venous sample were artifactually elevated in the fingerstick
sample beyond a range that is considered a medically significant “critical value” (>6 mM). These
comparison data provide conclusive additional support for the concerns that I raised in the first
report based on distributions of patient data. This result is also striking in light of the fact that
concerns about the Theranos fingerstick potassium were discussed within the laboratory
medicine community, and exactly this type of artifact was predicted. The Theranos validation
data confirm that this critique of their approach was well-founded.

Bicarbonate
       A visual inspection of the Theranos data comparing an FDA-approved predicate method
on venous blood to the Theranos fingerstick method, coupled with a reported R2 of 0.07 (close
to zero), shows that this method is completely unsuitable for clinical testing. There is
essentially no meaningful relationship between the established method, with its longstanding
medical validation, and the Theranos fingerstick results.

Cholesterol
        Cholesterol was discussed in more detail in my original report, so I will limit remarks in
this supplement. I note, after review of the QC documents provided to CMS and the validation
documents provided to Walgreens, that--in actual practice--the operational QC was significantly
(at least two-fold) less stringent than the performance described in the original validation
report, and numerous significant shifts and biases are noted.

Sodium
        The correlation coefficient when comparing the Theranos sodium assay to an FDA-
approved commercial assay was 0.58. This is poor correlation, particularly for a very well-
characterized and commonly-measured electrolyte such as sodium. However, since a
correlation coefficient can occasionally look low based on a limited range of values relative to
its error, I consulted a 2016 method comparison that my (then) laboratory performed between
sodium assays from two well-established vendors (Beckman and Siemens); the R2 was 0.84.


                                                  5
       Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 6 of 15




Using Theranos’ own best-case validation data, the sigma score for this assay estimated using
the high control is 2.4 (the “poor” range).
        This poor performance is borne out by a review of the proficiency testing data provided
to CMS. For example, during the period including 4/24/15-4/30/15, the Theranos level 3
calibrator was operating with control ranges that were so wide that a value could exceed the
allowable thresholds set by CLIA in 1992 and still be considered acceptable. Despite this
inappropriately large QC range, the assay still failed QC at two distinct times during that week.
        Most significantly, a comparison of venous and capillary blood testing was performed by
Theranos. The correlation showed R2 = 0.41, which is completely unsuitable for clinical testing
and strikes at the heart of Theranos’ claim that it could measure sodium levels from capillary
samples in a clinically meaningful way.

Calcium
       Without additional data I cannot draw strong conclusions about the behavior of the
calcium assay and its relationship to patient complaints that I discussed in my initial report.
Notwithstanding some notable exceptions, my review of the calcium PT traces provided to CMS
shows an assay that behaves in a manner that is reasonably consistent with other clinical assays
with respect to precision and stability. My only other note is in relation to the capillary vs.
venous correlation, which yields R2 ranging from 0.669 (Theranos vs. Advia 1800) to 0.129
(Theranos vs. Advia XPT). Without access to more data it is not possible for me to draw strong
conclusions about the cause of this discrepancy.

Chloride
         Based on my review of additional documents, I have nothing notable to add beyond my
comments in the original report. QC data appear to show an assay that is reasonably consistent
in its operational behavior. However, a close examination of the venous vs. fingerstick data
(notwithstanding the problematic negative numeric bias that I described in the first report) is
instructive largely because it shows what a reasonable linear (albeit biased) relationship
between venous and fingerstick data can look like. In this case, by contrast, it highlights how
thoroughly unacceptable the corresponding comparison is for potassium and bicarbonate.

HIV and HbA1c
       I have no additional information on Theranos HIV or HbA1c testing, and nothing to add
to my original report.

Opinions regarding other Edison 3.5 assays
        As discussed above, these opinions based on newly available (to me) information are
directly relevant to my conclusion in the initial report that there is a systemic problem with


                                                6
       Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 7 of 15




Edison 3.5 testing. Based on the uniformly bad sigma values for these tests, as well as the
quality control traces across many assays, which are the worst that I have examined in my
career, these data strongly support my earlier contention.

Vitamin B12
        Using the Theranos assay validation data, the sigma value for this assay is 1.09, which is
in the “unacceptable” range. QC problems in data provided to CMS are also noted.

Estradiol
        QC values provided to CMS are markedly variable and concerning, and they clearly
demonstrate that—notwithstanding claims from the company—the actual %CV in practice was
>>20%. Even without adjusting the CV based on visual inspection, the assay still only achieves
1.12 sigma, which is in the “unacceptable” range. Of note, the capillary to venous correlation
was not a problem for this assay, demonstrating that it is possible in principle to make clinically
meaningful estradiol measurements using capillary samples (but not with this assay).
Significant sample stability issues are noted.

TSH
       Data from Theranos demonstrate a sigma value of 1.11, which is in the “unacceptable”
range. Review of QC shows that the actual %CV was profoundly worse than what was originally
estimated during validation; this estimate can be reliably made from visual inspection based on
counting the number of points that exceed the 2SD mark and comparing it to the number that
would be statistically predicted.

TT3
        The initial data show a sigma value of 1.61, which is in the “unacceptable” range. With
further correction and increasing the number of measurement tips from 2 to 6, Theranos was
able to improve to achieve a sigma value of 2.14, which is in the “poor” range. Notwithstanding
this positive development, the QC data provided to CMS shows that the performance of the
test and instrumentation in the clinical setting was much worse, with substantial bias and
imprecision noted frequently.

TT4
       Based on the Theranos summary of QC performance in response to CMS, the sigma
value of this test is 1.58, which is in the “unacceptable” range.

fT4




                                                 7
          Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 8 of 15




        At the low end of this assay, the sigma value is 1.49, which is in the “unacceptable”
range. At a higher range, this assay appears to be a notable exception to the rest, with a sigma
value of 3.83 (in the “good” range). Unfortunately, however, this sigma value is based on a
7.8%CV estimated during validation, and subsequent review of QC traces reported to CMS,
which reflect the actual performance of this assay in clinical testing, shows that this level of
precision was not achieved in practice. Additionally, the QC traces show a number of extreme
outliers that are far outside a normal distribution of error; this raises additional safety concerns,
since QC practices are typically not well-formulated to prevent such outlier events from
affecting patient results.

TST
        Based on Theranos’ own validation data and target TEa, this assay achieves a sigma
value of 0.90, which is in the “unacceptable” range. However, in order to give them the benefit
of the doubt, I examined this assay more closely because Theranos had set a laudably stringent
10% TEa goal. It would be more typical to set a higher TEa for total testosterone, and I note
that, for example, New York State mandates +/- 25% for their proficiency testing7. If we grant
Theranos this more lenient TEa goal, the sigma value moves to 2.8, which is in the “poor” range.
Unfortunately, QC review shows that they are not close to achieving their claimed 9% CV in
practice, so this improved sigma value does not characterize the test as it was being applied to
patient testing.

Prolactin
        Using the Theranos data and target, the sigma value was found to be 2.49, which is in
the “poor” range. This is based on an estimated 12%CV, although QC traces provided to CMS
show that the performance in practice was actually much worse than this. I am unable to
calculate true sigma in practice (which would be worse that 2.49), given lack of availability of
full QC data. Additionally, Theranos allowed themselves a TEa of 30% for this assay, and I note
by way of comparison that the New York State Department of Health lists 25% as their target 8;
adopting the NYS target would further lower the sigma value.

SHBG
       Using the Theranos data and target, the sigma value was found to be 1.79, which is in
the “unacceptable” range.

tPSA


7
    https://wadsworth.org/sites/default/files/WebDoc/1120368889/CLEPGUIDE-March2015.pdf, p. 41.
8
    Id.


                                                      8
       Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 9 of 15




       Using the Theranos validation data and target, the sigma value was found to be 1.01,
which is in the “unacceptable” range.

IV. Additional Remarks
        In addition to the Theranos validation documents and CMS response, I have also
recently had the opportunity to review remarks drafted by Dr. Kingshuk Das as a response to
CMS. Dr. Das estimated sigma metrics for the 12 Edison 3.5 assays using all Theranos data
available to him, and he reports a similar range of results to those described in my own
calculations above. Thus, I am confident that my conclusions are not hampered by a lack of
access to adequate data.
        It is also important, perhaps, to say something summative about my view of the QC
traces that I have had an opportunity to review. It should be noted, by way of contrast, that
there are a few examples of assays that appear to have reasonable QC behavior (calcium is a
notable example). However, the overall performance—particularly of the assays from the
Edison 3.5—is remarkably poor with respect to the expected parameters. There is bias, drift,
poor precision, and the presence of outlier values that—in my judgement as a laboratorian—
render these assays unsuitable for clinical use. I would not allow these instruments to be used
in my laboratory, and I do not believe that they were suitable for clinical use in the time period
for which I have been asked to comment. Of the 18 assays that I have discussed in this
supplement, I believe that only calcium and chloride (with modifications) could be acceptable
for patient testing. Further, I believe that the validation data for certain electrolytes, such as
potassium and bicarbonate, show that Theranos knew or should have known that results from
fingerstick samples obtained using the Theranos collection device were completely
inappropriate for clinical use. Finally, in my original report I argued that, in my opinion, the
problems with multiple Edison 3.5 assays pointed to a pervasive problem with the platform and
its assays. With the opportunity to review additional data that I did not have access to in March
2020, I have been able to expand my analysis to a wider range of Edison assays and conclude
that the new data support my earlier finding and opinion.




                                                9
                                                              Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 10 of 15
                                                                                              ATTACHMENT I


Exhibit Date                                                         Description                          Beg Bates                        End Bates                       Control Number

               2016   Patient Impact Assessment for Assay Bicarbonate                    SEC2-USAO-EPROD-000790620    SEC2-USAO-EPROD-000790624        SEC2-USAO-EPROD-000790620
               2016   QC Data for Assay Bicarbonate                                      CMS2-161878                  CMS2-161920                      CMS2-161878
               2016   Patient Impact Assessment for Assay Calcium ADVIA XPT              SEC2-USAO-EPROD-000790757    SEC2-USAO-EPROD-000790759        SEC2-USAO-EPROD-000790757
               2016   Patient Impact Assessment for Assay Calcium ADVIA 1800             SEC2-USAO-EPROD-000790784    SEC2-USAO-EPROD-000790797        SEC2-USAO-EPROD-000790784
               2016   QC Data for Assay Calcium                                          CMS-008902                   CMS-009032                       CMS-008902
               2016   QC Data for Assay Chloride                                         SEC2-USAO-EPROD-001453061    SEC2-USAO-EPROD-001453085        SEC2-USAO-EPROD-001453061
               2016   Patient Impact Assessment for Assay Chloride                       SEC2-USAO-EPROD-000790522    SEC2-USAO-EPROD-000790523        SEC2-USAO-EPROD-000790522
               2016   Patient Impact Assessment for Assay Cholesterol                    THPFM0004926861              THPFM0004926863                  SEC-USAO-EPROD-005309742
               2016   QC Data for Assay Cholesterol                                      CMS-002219                   CMS-002247                       CMS-001458
               2016   Patient Impact Assessment for Assay Sodium                         SEC2-USAO-EPROD-000790776    SEC2-USAO-EPROD-000790783        SEC2-USAO-EPROD-000790776
               2016   QC Data for Assay Sodium                                           CMS-009171                   CMS-009274                       CMS2-009171
               2016   Patient Impact Assessment for Theranos Proprietary System Assays   SEC2-USAO-EPROD-000790659    SEC2-USAO-EPROD-000790750        SEC2-USAO-EPROD-000790659
               2016   QC Data for Estradiol                                              THPFM0005604302              THPFM0005604465                  THPFM0005604302
               2016   QC Data for hCG                                                    THPFM0005602015              THPFM0005602166                  THPFM0005602015
               2016   QC Data for Prolactin                                              SEC2-USAO-EPROD-001471818    SEC2-USAO-EPROD-001471949        SEC2-USAO-EPROD-001471818
               2016   QC Data for SHBG                                                   SEC2-USAO-EPROD-001469715    SEC2-USAO-EPROD-001469886        SEC2-USAO-EPROD-001469715
               2016   QC Data for tPSA                                                   SEC2-USAO-EPROD-001471580    SEC2-USAO-EPROD-001471814        SEC2-USAO-EPROD-001471580
               2016   QC Data for TSH                                                    SEC2-USAO-EPROD-001470928    SEC2-USAO-EPROD-001471576        SEC2-USAO-EPRO-001470928
               2016   QC Data for TST                                                    SEC2-USAO-EPROD-001470679    SEC2-USAO-EPROD-001470924        SEC2-USAO-EPROD-001470679
               2016   QC Data for TT3                                                    SEC2-USAO-EPROD-001469563    SEC2-USAO-EPROD-001469714        SEC2-USAO-EPROD-001469563
               2016   QC Data for TT4                                                    SEC2-USAO-EPROD-001470531    SEC2-USAO-EPROD-001470678        SEC2-USAO-EPROD-001470531
               2016   QC Data for Vitamin B12                                            SEC2-USAO-EPROD-001455408    SEC2-USAO-EPROD-001455728        SEC2-USAO-EPROD-001455408
               2016   QC Data for Vitamin D                                              THPFM0005602170              THPFM0005602655                  THPFM00056202170
               2016   QC Data for fT4 (Thyroxine, free)                                  SEC2-USAO-EPROD-001471950    SEC2-USAO-EPROD-001472170        SEC2-USAO-EPROD-001471950
               2016   QC Spreadsheet for Siemens ADVIA 1800                                                                                            SEC2-USAO-EPROD-000790770
                           Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 11 of 15
                                                                                                        ATTACHMENT I


      Exhibit Date                                                        Description                                         Beg Bates            End Bates                 Control Number
                 11/16/2015 Estradiol ELISA Assay Validation Report on Edison 3.5 Theranos System                    THPFM0003691928      THPFM0003691992
                    8/29/14 Estradiol ELISA Assay Validation Report on Edison 3.5 Theranos System                    THPFM0001619067      THPFM0001619105
                 11/16/2015 Total Testosterone ELISA Assay Validation Report on Edison 3.5 Theranos System           THPFM0002706057      THPFM0002706143
UNK                         Total Testosterone ELISA Assay Validation Report on Edison 3.5 Theranos System           THPFM0000206870      THPFM0000206917
                  9/24/2013 Validation Report for Modified Siemens Assay of Bicarbonate in Lithium Heparin Plasma    THPFM0001714852      THPFM0001714866
                  9/26/2015 Validation Report for Modified Theranos Assay of Bicarbonate in Lithium Heparin Plasma   THPFM0003934623      THPFM0003934638
                  9/24/2013 Validation Report for Modified Siemens Calcium Assay                                     THPFM0000024068      THPFM0000024082
                  9/23/2015 Validation of Modified Theranos Calcium Assay                                            THPFM0001762862      THPFM0001762875
                  9/26/2013 Validation of Modified Siemens Chloride Assay                                            TS-0010576           TS-0010590
                  9/25/2015 Validation of Modified Theranos Chloride Assay                                           THPFM0004860485      THPFM0004860599
                  4/21/2015 Validation of Modified Theranos Total Cholesterol Assay                                  THPFM0005457277      THPFM0005457305
                  9/25/2013 Validation of Modified Siemens Total Cholesterol Assay                                   THPFM0000024095      THPFM0000024107
                  11/9/2015 Validation of Modified Theranos Total Cholesterol Assay                                  THPFM0003692008      THPFM0003692024
                  1/15/2014 Free T4 ELISA Assay Validation Report on Edison 3.5 Theranos System                      THPFM0001709134      THPFM0001709181
                 11/16/2015 Free T4 ELISA Assay Validation Report on Edison 3.5 Theranos System                      THPFM0002706858      THPFM0002706933
                  11/6/2015 hCG ELISA Assay Validation Report on Edison 3.5 Theranos System                          THPFM0002705918      THPFM0002705986
                   3/9/2014 hCG ELISA Assay Validation Report on Edison 3.5 Theranos System                          THPFM0005774496      THPFM0005774550
                  9/26/2013 Validation of Modified Siemens Potassium Assay                                                                                     SEC-USAO-EPROD-00037566
                  11/9/2015 Validation of Modified Theranos Potassium Assay                                          THPFM0002706424      THPFM0002706438
                  9/25/2015 Validation of Modified Theranos Potassium Assay                                          THPFM0004860515      THPFM0004860530
UNK                         Prolactin ELISA Assay Validation Report on Edison 3.5 Theranos System                    THPFM0001618751      THPFM0001618794
                 11/16/2015 Prolactin ELISA Assay Validation Report on Edison 3.5 Theranos System                    THPFM0002473893      THPFM0002473959
UNK                         SHBG ELISA Assay Validation Report on Edison 3.5 Theranos System                         THPFM0001706974      THPFM0001707044
                 11/16/2015 SHBG ELISA Assay Validation Report on Edison 3.5 Theranos System                         THPFM0003692025      THPFM0003692105
                  9/26/2013 Validation of Modified Siemens Sodium Assay                                              TS-0010561           TS-0010575
                  9/23/2015 Validation of Modified Theranos Sodium Assay                                             THPFM0001762876      THPFM0001762890
UNK                         tPSA ELISA Assay Validation Report on Edison 3.X Theranos System                         THPFM0001707628      THPFM0001707684
                 11/16/2015 tPSA ELISA Assay Validation Report on Edison 3.5 Theranos System                         THPFM0002706794      THPFM0002706857
                 11/16/2015 TSH-ELISA Assay Validation Report on Edison 3.5 Theranos System                          THPFM0000343159      THPFM0000343232
UNK                         TSH-ELISA Assay Validation Report on Edison 3.X Theranos System                          THPFM0001699954      THPFM0001700008
                  1/10/2014 Total Triiodothyronine ELISA Assay Validation Report on Edison 3.x Theranos System       CMS2-001347          CMS2-001519
                 11/16/2015 Total Triiodothyronine ELISA Assay Validation Report on Edison 3.5 Theranos System       THPFM0002706144      THPFM0002706208
                  1/10/2014 Total T4 ELISA Assay Validation Report on Edison 3.5 Theranos System                     THPFM0001704109      THPFM0001704153
                 11/16/2015 Total T4 ELISA Assay Validation Report on Edison 3.5 Theranos System                     THPFM0002705987      THPFM0002706056
                   8/5/2014 Vitamin B12 ELISA Assay Validation Report on Edison 3.5 Theranos System                                                            CMS2-001520
                  2/11/2016 Vitamin B12 ELISA Assay Validation Report on Edison 3.5 Theranos System                  THPFM0001627724      THPFM0001627802
                 11/16/2015 Vitamin B12 ELISA Assay Validation Report on Edison 3.5 Theranos System                  THPFM0002813396      THPFM0002813483
                 11/16/2015 25OH VitD Total ELISA Assay Validation Report on Edison 3.5 Theranos System              THPFM0005615046      THPFM0005615112
UNK                         25OH VitD Total ELISA Assay Validation Report on Edison 3.X Theranos System              THPFM0001699906      THPFM0001699953
                  Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 12 of 15
                                           ATTACHMENT I


                       Beg Bates                              End Bates                Control
                                                                                       Number
THER-4035017                                THER-4035027
THPFM0004795971                             THPFM0004795979
               Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 13 of 15
                                                                                    ATTACHMENT I


Exhibit Date                                               Description                                    Beg Bates                     End Bates   Control
                                                                                                                                                    Number
                 9/2/2016 Theranos draft response to CMS July 7 letter titled "D5403.KD"    THPFM0004005199           THPFM0004005205
                 9/2/2016 E-mail from Kingshuk Das to Lisa Helfend subject "D5403.KD"       THPFM0004005198
                      Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 14 of 15
                                                                                                 ATTACHMENT I


Exhibit Date                                                                       Description                                 Beg Bates                   End Bates   Control
                                                                                                                                                                       Number
               12/7/2015   Theranos Documents consisting of validation reports Binder 1 of 4                    WAG-TH-DOJ-00028976          WAG-TH-DOJ-00029302
               12/7/2015   Theranos Documents consisting of validation reports Binder 2 of 4                    WAG-TH-DOJ-00029267          WAG-TH-DOJ-00030151
               12/7/2015   Theranos Documents consisting of validation reports Binder 3 of 4                    WAG-TH-DOH-00030466-000001   WAG-TH-DOJ-00030517
               12/7/2015   Theranos Documents consisting of validation reports Binder 4 of 4                    WAG-TH-DOJ-00030518          WAG-TH-DOJ-00030928
                                                Case 5:18-cr-00258-EJD Document 842-1 Filed 06/18/21 Page 15 of 15
                                                                                                          ATTACHMENT I


Exhibit Date                                                        Description                                                   Beg Bates             End Bates   Control Number

                4/1/2016   Theranos Response to Proposed Sanctions (updated version of letter sent March 28, 2016   THPFM0004755265           THPFM0004755357
               2/12/2016   Theranos Plan of Correction in Response to CMS 2567                                      THPFM0004755071           THPFM0004755219
                    2016   TOC Exhibits A through O                                                                 Pending Bates Number
               3/28/2016   Theranos Response to Proposed Sanctions March 28, 2016                                   CMS2-164369               CMS2-164417
               3/18/2016   CMS Letter re Propose Sanctions                                                          THPFM0004755220           THPFM0004755264
                           TOC Exhibits AA through MM, no KK(flashdrive)                                            Pending Bates Number
                           TOC Exhibit G, Binder 2                                                                  Pending Bates Number
               4/17/2016   Theranos Letter re Supplemental Information                                              THPFM0004755360           THPFM0004755367
               5/20/2016   Theranos Letter to CMS re Advia 2120                                                     THPFM0004755393
               1/25/2016   CMS 2567 (Cover Letter)                                                                  THPFM0004755067           THPFM0004755070
                           CMS Plan of Correction Communication                                                     THPFM0004755066
                4/7/2016   Cover Letter for Additional Corrected Reports April 7, 2016                              THPFM0004755358
               4/18/2016   Cover Letter for Additional Corrected Reports April 18, 2016                             THPFM0004755391
               4/26/2016   Cover Letter for Additional Corrected Reports April 26, 2016                             THPFM0004755392
                            Interview Reports of Dr. Kingshuk Das dated June 7, 2021, and February 1, 2021
